Citation Nr: 1819056	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  17-50 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation for self-support based on permanent incapacity for CJ.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a gunshot wound over the right eye.

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

8.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

9.  Entitlement to service connection for a right hip disability variously claimed as arthritis and/or residuals of surgical procedure. 

10.  Entitlement to an initial compensable disability rating for hemorrhoids.

11.  Entitlement to service connection for sialadenitis and temporomandibular joint (TMJ) spasm, claimed as pain when chewing and teeth falling out.

12.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), major depressive disorder, personality disorder, and memory loss.

13.  Entitlement to service connection for an immune disorder, claimed as sore throat and lungs filled with fluid.

14.  Entitlement to service connection for erectile dysfunction.

15.  Entitlement to service connection for diabetes mellitus.

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The claim of entitlement to an increased rating for chronic gastritis and gastroesophageal reflux disease (GERD) is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The March 2010 rating decision denied the following service connection claims: (1) residuals of gunshot wound over the right eye; (2) an acquired psychiatric disability; (3) sialadenitis and TMJ spasm; (4) back disability; (5) neck disability; (6) a bone removed from the right hip; (7) peripheral neuropathy of the bilateral upper extremities; (8) peripheral neuropathy of the bilateral lower extremities; (9) diabetes mellitus; (10) arthritis of the hip; and (11) erectile dysfunction.  It also denied entitlement to compensation for self-support based on permanent incapacity for CJ.

The May 2010 rating decision granted entitlement to service connection for hemorrhoids and assigned a 0 percent (noncompensable) rating effective May 11, 2009.  It also denied entitlement to service connection for hypertension and coronary artery disease.  The Veteran filed a notice of disagreement with the hemorrhoids rating and the service connection denials in July 2010.  A statement of the case was issued in September 2017, and a substantive appeal was received in September 2017.

The Veteran testified at his November 2017 Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.  At this hearing, he testified that his arthritis claim was for the neck, back, and hip.  The Board is considering the claims for neck and back arthritis to be contemplated by the neck and back disability claims.  The Board has thus recharacterized the arthritis claim to expressly constitute a claim of entitlement to service connection for the hip.  

In December 2014 and July 2017, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue of entitlement to service connection for sialadenitis and TMJ spasm for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993) (a claim for service connection is also considered a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2016).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

Issues 4 through 16 on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At the time of her 18th birthday, CJ was not permanently incapable of self-support due to physical or mental defect.  

2.  The Veteran has hypertension that was noted in service and existed continuously to the present.

3.  There is no credible evidence that the Veteran was shot in the right eye or otherwise sustained a right eye injury in service.


CONCLUSIONS OF LAW

1.  The criteria to establish that CJ was permanently incapable of self-support prior to attaining the age of 18 years, thereby establishing recognition as a helpless child of the Veteran, have not been met.  38 U.S.C. § 101 (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for residuals of a gunshot wound over the right eye have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by a letter that was sent to the Veteran in October 1009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C. § 5103A.


I.  Helpless Child

The Veteran has claimed entitlement to benefits for his adult daughter CJ based on a contention that she is a "helpless child" under 38 C.F.R. § 3.57(a)(1)(ii), meaning that she became permanently incapable of self-support prior to reaching the age of 18 years. 

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  The focus of analysis must be on the individual's condition at the time of his or her 18th birthday.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  It is the condition at that specific point in time that determines whether entitlement to the status of "child" should be granted.

The Veteran contends that CJ fits the definition to qualify as a helpless child due to her fibromyalgia.  (See Board hearing transcript, page 27.)  The record reflects that she was born in August 1989, and thus attained the age of 18 in 2007.  The Veteran's wife has stated that CJ has been disabled since the eleventh grade.  In her February 26, 2009, statement she noted that CJ is a student at Memphis State University and had a grade point average of 3.60.  She noted that CJ was in receipt of financial aid and scholarships and was living off campus.  She was afraid CJ would not finish college and noted that "[i]t is difficult for a handicap person to maintain a viable lifestyle without a good education."

The Board finds that CJ does not satisfy the criteria to be classified as a "helpless child," as the record reflects that she was not shown to be permanently incapable of self-support by reason of physical or mental defect at the date of attaining the age of 18 years.  The Board acknowledges the Veteran's assertion that CJ has fibromyalgia.  The Board notes, however, that mere disability does not render an individual a "helpless child" within the definition of the applicable regulations.  The Board further acknowledges that CJ has had to obtain financial aid and scholarships and live off campus in order to be able to afford to go to college.  The family's financial difficulties, however, do not render CJ a "helpless child."  In fact, CJ was doing very well at university at the time of her mother's February 2009 statement, which was written 18 months following CJ's having attained the age of 18 years.  The record does not indicate whether CJ has graduated from college, but it certainly does not reflect that, at the time of her 18th birthday, she was permanently incapable of self-support.  

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A.  Hypertension

The Board finds that entitlement to service connection for hypertension is warranted.  A March 1985 periodic examination report reflects that the Veteran had had borderline hypertension for the past three years.  He has a current hypertension disability.  (See May 2010 VA heart examination report.)  He has described having these problems since his separation from service.  (See February 2015 VA medical record.)  Therefore, the Board finds that entitlement to service connection for hypertension is warranted.

B.  Residuals of Gunshot Wound Over the Right Eye

The Veteran has claimed entitlement to service connection for residuals of a gunshot wound over the right eye.  He contends that he was shot in the head in the military, above his right eye, when he was on the Demilitarized Zone (DMZ) in Korea.  (See Board hearing transcript, pages 19-20.)  The Board finds that service connection for this claimed disability is not warranted.  The Board observes that there is absolutely no mention of the Veteran having been shot in the Veteran's service treatment records or service personnel records, and there is no indication of treatment for a right eye injury in service.  (See service treatment records.)  In the absence of credible evidence of an in-service injury, this claim must be denied.


ORDER

Entitlement to compensation for self-support based on permanent incapacity for CJ is denied.

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for residuals of a gunshot wound over the right eye is denied.


REMAND

Given that entitlement to service connection for hypertension has been granted, the Board will remand the claim of entitlement to service connection for coronary artery disease to determine whether there is an etiological relationship between it and the Veteran's now service-connected hypertension.

The Veteran and his wife have stated that he sought treatment from VA in 1986.  They reported that VA took x-rays of his neck and back.  (See Board hearing transcript, page 21.)  The Veteran has also reported that he underwent neck and back surgery in 1989.  (It is unclear whether these surgeries took place at a VA or through a private doctor.)  He has stated that these surgeries were necessary because he had suffered injuries to his neck and back when he fell off of a cliff during service, an account that is not corroborated by service treatment records.  In any event, the neck and back records from the 1980s have not been requested.  Given the proximity of these medical treatments to service, a remand of these issues is necessary in order to obtain these records.  The Veteran's wife's reference to "some pinched nerves in [the Veteran's] neck" suggests that they believe the Veteran may have radiculopathy.  Because it is unclear whether a radiculopathy diagnosis is warranted, the Board will remand the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities as well.  

Because the Veteran's claim of entitlement to service connection for a right hip disability is intertwined with the neck disability claim, the Board will also remand the claim of entitlement to service connection for a right hip disability, variously claimed as arthritis and/or residuals of surgical procedure.

In addition to obtaining records from VA medical treatment received in 1986, the AOJ should obtain VA medical records that have been created since the Veteran's records were last obtained in March 2015.  

In a separate decision, the Board is remanding the claim of entitlement to an increased rating for chronic gastritis and GERD, evaluated as 30 percent disabling prior to October 1, 2012, and as 60 percent disabling on and after that date.  Several issues that are on appeal in this decision have been claimed as secondary to, or symptoms of, the gastritis and GERD disabilities.  Specifically, the condition of the Veteran's hemorrhoids has been described as being impacted by his gastroesophageal disability.  On remand, an examination that describes the current severity of this disability is warranted. 

The Veteran has indicated that several of the other claimed disabilities are either caused by, aggravated by, or symptoms of the service-connected chronic gastritis and GERD.  These include: (1) sialadenitis and TMJ condition; (2) depression; (3) immune disorder (claimed as sore throat and lungs filling with fluid); (4) erectile dysfunction; and (5) diabetes mellitus.

The Board further notes that there were indications of sialadenitis and TMJ in service.  (See service treatment records dated April 5, 1982; November 23, 1984; and September 17, 1985.)  There are also several instances of the Veteran having been treated for sore throats in service.  (See service treatment records dated June 19, 1979; May 19,1980; December 8, 1980; January 3, 1980; September 30, 1981; November 3, 1982; July 6, 1983; February 8, 1984; July 20, 1985; and September 17, 1985.)  In addition to determining whether there is a current disability that is related to the chronic gastritis and GERD, the VA examiner should determine whether the Veteran has a current disability of the mouth, the jaw, or the throat that was incurred in service.  

The Veteran's VA medical records reflect that the Veteran has diabetic gastroparesis.  (See December 12, 2014, VA gastroenterology medical record.)  A remand is necessary of the claim of entitlement to service connection for diabetes mellitus to determine whether his diabetes has been caused or aggravated by his service-connected gastrointestinal disability.

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded.  The Board will therefore defer adjudication of this claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  These records should include (a) records of x-rays of the back and the neck that were taken in 1986, (b) records, if any, of neck and back surgery from 1989, and (c) records that were created since the Veteran's records were last obtained by VA in March 2015.  

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records, to include any private records that pertain to the Veteran's 1989 neck and back surgeries.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the efforts taken to obtain them should be described.  The Veteran should also be notified that he may submit these records himself.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current heart condition.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

The examiner should diagnose any current heart condition and should expressly state whether a diagnosis of coronary artery disease is warranted.  For any diagnosed disability:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that this disability was caused by his service?  

(b) If the response to (i) is "No," then is it at least as likely as not that this disability was caused by or progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected hypertension?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.


4.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his hemorrhoids.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.  

5.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current sialadenitis and/or TMJ.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(This examination may be conducted in conjunction with the chronic gastritis and GERD examination that has been requested in the other Board remand.)  

The examiner should diagnose any current disability of the mouth and/or the jaw, and should specifically determine whether the Veteran has sialadenitis and/or TMJ.  

For any such diagnosis, the examiner should determine:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused by service?  In rendering this opinion, the examiner should discuss the service treatment records indicating the presence of mouth and/or jaw problems (dated April 5, 1982; November 23, 1984; and September 17, 1985).  

(b) If the answer to part (a) is "No," is it at least as likely as not that any such disability was caused by his service-connected chronic gastritis and GERD?  

(c) If the answer to part (b) is "No," is it at least as likely as not that any such disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected chronic gastritis and GERD?  

(d) If symptoms are found but no disability is diagnosed, is it at least as likely as not that such symptoms are attributable to his service-connected chronic gastritis or GERD?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

6.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any immune disorder, claimed as sore throat and lungs filled with fluid.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(This examination may be conducted in conjunction with the chronic gastritis and GERD examination that has been requested in the other Board remand.)  

The examiner should diagnose any current disability that manifests in a sore throat and lungs filled with fluid, and should specifically determine whether the Veteran has an immune disorder that manifests in one or both symptoms.  

For any such diagnosis, the examiner should determine:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused by service?  In rendering this opinion, the examiner should discuss the service treatment records indicating sore throat complaints (dated June 19, 1979; May 19,1980; December 8, 1980; January 3, 1980; September 30, 1981; November 3, 1982; July 6, 1983; February 8, 1984; July 20, 1985; and September 17, 1985.)  

(b) If the answer to part (a) is "No," is it at least as likely as not that any such disability was caused by his service-connected chronic gastritis and GERD?  

(c) If the answer to part (b) is "No," is it at least as likely as not that any such disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected chronic gastritis and GERD?  

(d) If symptoms are found but no disability is diagnosed, is it at least as likely as not that such symptoms are attributable to his service-connected chronic gastritis or GERD?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

7.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(This examination may be conducted in conjunction with the chronic gastritis and GERD examination that has been requested in the other Board remand.)  

The examiner should diagnose any current acquired psychiatric disability, and should specifically determine whether the Veteran has major depressive disorder.

For any such diagnosis, the examiner should determine:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused by service?  

(b) If the answer to part (a) is "No," is it at least as likely as not that any such disability was caused by his service-connected chronic gastritis and GERD?  

(c) If the answer to part (b) is "No," is it at least as likely as not that any such disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected chronic gastritis and GERD?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

8.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any erectile dysfunction.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(This examination may be conducted in conjunction with the chronic gastritis and GERD examination that has been requested in the other Board remand.)  

The examiner should diagnose whether the Veteran has erectile dysfunction.  If erectile dysfunction is diagnosed,
the examiner should determine:

(a) Is it at least as likely as not (a 50 percent probability or greater) that any such disability was caused by service?  

(b) If the answer to part (a) is "No," is it at least as likely as not that any such disability was caused by his service-connected chronic gastritis and GERD?  

(c) If the answer to part (b) is "No," is it at least as likely as not that any such disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected chronic gastritis and GERD?  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

9.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current diabetes mellitus.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  All appropriate testing should be conducted, and all findings should be reported in detail.  

(This examination may be conducted in conjunction with the chronic gastritis and GERD examination that has been requested in the other Board remand.)  

The examiner should respond to the following questions:

(a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diabetes mellitus was caused by service?  

(b) If the answer to part (a) is "No," is it at least as likely as not that any such disability was caused by his service-connected gastrointestinal disability, characterized as chronic gastritis and GERD?  In offering this opinion, the examiner should discuss the December 12, 2014, VA gastroenterology medical record noting that the Veteran has diabetic gastroparesis.  

(c) If the answer to part (b) is "No," is it at least as likely as not that any such disability progressed at an abnormally high rate (i.e., was aggravated) due to or as a result of his service-connected gastrointestinal disability, characterized as chronic gastritis and GERD?  In offering this opinion, the examiner should discuss the December 12, 2014, VA gastroenterology medical record noting that the Veteran has diabetic gastroparesis.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

10.  Following completion of the above, the AOJ should review the record, conduct any additional development deemed necessary, and readjudicate the claims (including the claim of entitlement to a TDIU).  If any claim remains denied, issue to the Veteran and his attorney a Supplemental Statement of the Case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


